

116 HR 5251 IH: Improving Community Safety Task Force Act
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5251IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Mr. Correa (for himself, Mr. Harder of California, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Attorney General to establish a task force to study the causes of violence against
			 and involving law enforcement and make recommendations on improving
			 community safety.
	
 1.Short titleThis Act may be cited as the Improving Community Safety Task Force Act. 2.Improving community safety task force (a)EstablishmentThe Attorney General shall establish a community safety task force (hereinafter in this Act referred to as the task force) within 180 days after the date of enactment of this Act with the goal of promoting community safety.
			(b)Membership
 (1)CompositionThe task force shall include a chairperson and twelve members selected by the Attorney General in consultation with the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate in accordance with the following:
 (A)RepresentationMembership shall include at least one representative of: (i)Community organizations.
 (ii)Non-governmental civil rights organizations. (iii)State law enforcement.
 (iv)Federal law enforcement. (v)Firefighters.
 (vi)Emergency medical technicians. (vii)Security officers from educational institutions.
 (viii)An institution of higher education (as such term is defined in section 101 of the Higher Education Act of 1965) that is determined by the Attorney General to have expertise in law enforcement research.
 (ix)Local governments, including one municipal and one county law enforcement representative. (B)Geographic diversityIn selecting membership, the Attorney General shall make sure the task force includes representatives from all regions of the country, and from rural, urban, and suburban communities.
 (2)ChairpersonThe Attorney General shall appoint the chairperson of the task force from among the members. (3)Term of membershipMembers of the task force shall serve until the task force is terminated. The chairperson shall serve until the Attorney General appoints a new chairperson.
 (4)CompensationMembers of the task force may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the task force.
 (c)DutiesThe duties of the task force are as follows: (1)To study violence against and involving law enforcement and first responders.
 (2)To make recommendations on steps that can be taken to limit such violence, including assessing— (A)the causes for, the frequency of, and the types of attacks against law enforcement officers and other first responders; and
 (B)the causes for, the frequency of, and the types of law enforcement’s use of deadly force. (3)To make recommendations about—
 (A)how to prevent attacks against law enforcement officers and other first responders; and (B)how to minimize use of deadly force by law enforcement.
					(d)Powers of the task force
 (1)HearingsThe task force may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the task force considers appropriate.
 (2)Powers of members and agentsAny member or agent of the task force may, if authorized by the task force, take any action which the task force is authorized to take by this section.
 (3)Obtaining official dataSubject to applicable privacy laws and regulations, the task force may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the chairperson of the task force, the head of that department or agency shall furnish that information to the task force.
 (4)MailsThe task force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (5)Administrative support servicesUpon the request of the task force, the Administrator of General Services shall provide to the task force, on a reimbursable basis, the administrative support services necessary for the task force to carry out its duties under this section.
 (6)Contract authorityTo the extent or in the amounts provided in advance in appropriation Acts, the task force may contract with and compensate government agencies and private entities or persons for services necessary to carry out its duties under this section.
				(e)Operating rules and procedures
 (1)Initial meetingThe task force shall meet not later than 30 days after the date on which a majority of the members of the task force have been appointed.
 (2)MeetingsThe task force shall alternate its meeting locations between the geographic regions reflected in the task force membership.
 (3)VotingEach member of the task force shall have one vote. (4)Rules and proceduresAny member of the task force may propose to create or alter existing operating rules and procedures consistent with the functions of the task force. Any change to the operating rules and procedures shall be adopted only upon a majority vote of the task force.
 (5)RecommendationsThe task force shall adopt recommendations under subsection (c)(2) and subsection (c)(4) only upon a majority vote.
 (6)QuorumA majority of the members of the task force shall constitute a quorum, but a lesser number of members may hold meetings.
				(f)Director and staff
 (1)DirectorThe task force may appoint and set the pay of a director. (2)StaffThe director may appoint not more than 10 staff personnel as the director considers appropriate.
 (3)Applicability of certain civil service lawsThe staff of the task force shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.
 (4)Experts and consultantsThe task force and the director, acting with the approval of the task force, may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (5)Staff of federal agenciesUpon the request of the director, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the task force to assist it in carrying out its duties under this section.
 (g)DurationThe task force established under subsection (a) shall terminate not later than two years after the date of which the task force is established under such subsection.
			(h)Reports
 (1)Submittal of reportNot later than one year after the date of the initial meeting of the task force, the Attorney General shall submit to Congress a report on the recommendations of the task force.
 (2)Assessment of implementationNot later than 120 days after submission of the report in subsection (h)(1), the Attorney General shall submit to Congress a report containing the assessment of the Attorney General regarding the implementation of the recommendations of the task force.
 (i)Authorization of appropriationsThere is authorized to be appropriated $1,000,000 for the period of fiscal years 2019 through 2020 to carry out this section.
 (j)DefinitionsIn this Act: (1)Crime of violenceThe term crime of violence means any Federal, State, or local offense that has as an element the use, attempted use, or threatened use of physical force against the person of another.
 (2)Deadly forceThe term deadly force means force reasonably anticipated and intended to create a substantial likelihood of causing death or great bodily injury.
 (3)First responderThe term first responder means an individual with specialized training, the duties of whose position are primarily to provide on-site assistance including Federal, State, and local governmental and nongovernmental firefighter, emergency medical technician, and paramedic personnel.
 (4)Law enforcement officerThe term law enforcement officer means an individual, the duties of whose position are primarily the investigation, apprehension, or detention of individuals suspected or convicted of offenses against criminal or civil laws, including police, corrections, probation, parole, and judicial officers.
				